Citation Nr: 0009509	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  95-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability characterized as low back pain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
an excision of a popliteal cyst of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back disability is productive of pain 
and slight to moderate limitation of motion.

3.  The veteran's residuals of an excision of a cyst of the 
right knee are manifested by pain and slight limitation of 
motion due to such pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5294, 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of an excision of a cyst of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

I. Low Back

During a VA examination in April 1995, the veteran reported 
disabling episodes of low back pain which occurred every few 
years.  Physical examination showed tenderness to pressure in 
the upper and mid lumbar area.  The veteran could perform 
forward flexion to 80 degrees and lateral flexion to 30 
degrees.  An x-ray revealed narrowing of the disc space at 
L4-L5 and L5-S1.  The veteran was diagnosed with recurrent 
low back muscle spasms and degenerative changes of the 
intervertebral discs at L4-L5 and L5-S1.

The veteran appeared at a hearing before the RO in November 
1995.  He testified that he had muscle spasms once a month.  
Stair climbing and forward bending aggravated his back pain.  
He could lift 40 to 50 pounds.  He believed that his back 
problems had worsened and the pain sometimes radiated.

VA outpatient records show that the veteran presented in 
August 1995 with complaints of back pain.  Objective findings 
included paraspinal tenderness and spasms and positive 
straight leg raising.  The veteran was assessed with back 
spasms and degenerative joint disease of the lumbar spine.  
In November 1995, he was seen for arthritis of the back and, 
in June 1996, he was treated for chronic low back pain.  An 
examination in September 1996 found no tenderness, and noted 
negative straight leg raising, and normal motor, sensation, 
and muscle function.  The veteran was assessed with low back 
pain and degenerative joint disease.  A physical therapy 
consultation in January 1997 measured range of motion as 50% 
of front and back bending, 70% of bilateral rotation, and 40% 
of side bending.

A VA examination in August 1996 included radiological 
findings of marked degenerative disc disease at L5-S1.  
During an April 1998 VA examination, the veteran stated that 
his low back pain was intermittent.  Heavy lifting and 
bending aggravated the pain and the pain limited some of his 
daily activities.  Range of motion was measured to 85 degrees 
for flexion, to 20 degrees for extension, to 20 degrees for 
lateral bending, with limited motion in the lumbar spine 
area, to 60 degrees for rotation, and to 70 degrees for 
straight leg raising.  No pain was present with the range of 
motion exercises.  Muscle tightness was present in the right 
lower back and there was tenderness at the L4-5 spinous 
process area and the right sacroiliac joint area.  The 
examiner believed that the veteran had lumbar spine 
osteoarthritis.

In July 1998, the examiner stated in an addendum that a bone 
scan performed in May 1998 did not show sacroiliac joint 
arthritis, facet joint arthritis, or severe arthritis of the 
spine.  Therefore, the examiner did not believe that the 
veteran had severe degenerative changes of the lumbar spine.  
The examiner further opined that he did not see any direct 
connection between the current lumbar spine problem and the 
veteran's service injury.  If the service-connected injury 
had caused the arthritis, degenerative changes would have 
been present in the 1970s and 1980s.  He stated that as age 
60, it is quite natural to show a degenerative change in the 
spine in the majority of people.  Finally, the veteran had an 
inconsistent history of range of motion of the spine and his 
spine was still quite flexible.

Private medical records from Health Trends show that the 
veteran underwent physical therapy from September through 
December 1996 due to injuries he sustained in a motor vehicle 
accident the previous month.  The veteran was treated largely 
for his cervical spine and left knee; however, he also 
complained of low back pain.  During the initial evaluation 
in September, the veteran stated that walking down stairs, 
lifting, and bending all caused low back pain.  The veteran 
could only perform straight leg raising marginally, with 
complaints of pain.  He could not bend forward from the waist 
further than 60 degrees and hyperextension was not possible 
due to pain.  There was a palpable spasm in the left 
paralumbar musculature from L1 through L4.  Neurologic 
findings were normal.  The veteran was assessed with acute 
musculoligamentous strain/sprain of the lumbar spine.

At a follow-up evaluation in October 1996, the veteran stated 
that the low back pain had improved.  Objectively, there was 
paralumbar spasm and tenderness at L3-L5.  In November 1996, 
the veteran could bend to 90 degrees at the waist.  The 
discharge summary in December 1996 documented that the 
veteran's pain and spasm of the lumbar spine had improved.

A February 2000 letter from Frederick K. Bulacan, M.D., 
stated that the veteran's diagnoses included chronic low back 
pain.  He had first seen the veteran in February 1999 and the 
veteran reported back pain for the past several years.  An 
October 1999 MRI of the lumbar spine showed focal spinal 
stenosis of the disc space between L4-L5 and L5-S1 and focal 
disc herniation between L4-L5 and L5-S1.  There was 
accompanying disc degeneration and degenerative changes 
between L5-S1.

The veteran's low back disability has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (1999).  Under Diagnostic Code 5294, 
sacroiliac injury and weakness is evaluated as for 
lumbosacral strain under Diagnostic Code 5295.  Pursuant to 
Diagnostic Code 5295, a 20 percent evaluation is warranted 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1999), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1999).

Based upon the aforementioned evidence, the Board finds that 
the veteran is not entitled to a higher evaluation pursuant 
to Diagnostic Codes 5294 or 5295 because the veteran's low 
back disability is not manifested by the symptomatology 
required for a finding of severe lumbosacral strain such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, or marked limitation of forward bending in 
a standing position.  It appears that the predominant 
symptoms associated with the veteran's service-connected low 
back disorder are pain, mild to moderate limitation of 
motion, and muscle spasm.  The Board finds that such 
symptomatology demonstrated to the degree described above 
equates to a 20 percent disability evaluation.  The Board 
also acknowledges that the veteran suffers from degenerative 
changes of his low back; however, the VA examiner determined 
these changes to be unrelated to the veteran's service-
connected disability and the veteran has not submitted any 
competent medical evidence suggesting otherwise.  Even if the 
Board were to consider such degenerative changes when 
evaluating the veteran's low back disability, the 
demonstrated symptomatology shown on repeat examination still 
does not show that an increased evaluation is in order.  

In the alternative, the veteran's low back disability could 
be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  Diagnostic Code 5292 provides that moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation, and severe limitation of motion warrants 
a 40 percent evaluation.  As the veteran's low back is, at 
most, productive of moderate limitation of motion, the 
application of this Diagnostic Code would provide no greater 
benefit.  The Board observes that higher evaluations for back 
disabilities are provided pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1999).  However, the 
veteran's lumbar spine disability has not been characterized 
as a vertebral fracture, and the medical evidence clearly 
demonstrates that the veteran's disability has not produced 
ankylosis or neurological symptoms to the degree contemplated 
by a 40 percent disability evaluation.

Finally, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 (1999), but finds that the veteran is 
adequately compensated for his level of pain and impairment 
attributable to his service-connected disability by the 20 
percent schedular evaluation.  The Board recognizes that the 
rating schedule is designed to accommodate changes in 
condition, and that the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1 (1999).

II. Right Knee

During a VA examination in April 1995, the veteran reported 
occasional pain in the posterior right knee.  Physical 
examination noted a nontender well-healed surgical scar, with 
a full range of motion and no crepitation.  The x-ray report 
disclosed minor degenerative changes.  The veteran appeared 
at a hearing before the RO in November 1995.  He testified 
that his knee swelled when he twisted it or stepped 
incorrectly.  It also occasionally gave out on him.

A VA medical opinion dated December 1995 observed that the 
veteran had a Baker's cyst excised in 1963 but that he did 
not have degenerative changes of the right knee until 1994.  
The physician stated that traumatic arthritis almost always 
occurs within two years of trauma; therefore, it was 
implausible that the 1963 surgery had caused the arthritis.

VA outpatient records show that the veteran has been treated 
for bilateral knee disabilities from 1987 to 2000.  The 
majority of the medical care has been related to the 
veteran's left knee; however, he has also been followed for 
arthritis and pain of the right knee.  In February 1987, the 
veteran presented with complaints of right knee pain after 
having twisted the knee, and a history of the knee giving 
out.  He was assessed with a knee sprain.  An orthopedic 
consultation observed flexion to 100 degrees, extension to 5 
degrees, a tender medial joint line, right quadriceps 
atrophy, a positive Lachman's sign, and some medial 
collateral ligament laxity.  The veteran was assessed with 
anterior cruciate ligament incompetence and possible medial 
meniscus tear.  An August 1987 radiology report disclosed 
some degenerative changes at the upper pole of the patella.

In August 1992, the veteran again presented with complaints 
of right knee pain after having twisted the knee that 
morning.  Physical examination induced pain with deep 
palpation of the posterior knee and with hyperextension of 
the knee.  An orthopedic consultation was performed in 
December 1992 due to chronic pain and reduced range of 
motion.  Physical examination found a range of motion from 0 
to 130 degrees and a positive Lachman's sign.  The impression 
was instability of the right knee.  From March 1996 to 
January 2000, the veteran complained of bilateral knee pain 
and instability.  Edema of the right knee was observed on 
several occasions.  Range of motion was measured from 5 to 
120 degrees in March 1996 and from 0 to 115 degrees in March 
1997.  The veteran was assessed with patellofemoral arthritis 
and degenerative joint disease.

During a VA examination in August 1996, the right knee 
exhibited a well-healed scar on the popliteal region, 
crepitus on palpation, and no swelling or instability.  Range 
of motion was measured from 0 to 125 degrees and the 
radiology report showed minor patellofemoral osteoarthritis.  
In October 1996, the examiner opined that the Baker cyst in 
service did not cause the subsequent osteoarthritis.

During a VA examination in April 1998, the veteran complained 
largely of his left knee.  Physical examination of the right 
knee found tenderness and crepitation of the patellofemoral 
joint, and slight tenderness of the popliteal medial 
laterally.  There was some loosening of the collateral 
ligament and range of motion was measured from 0 to 135 
degrees.  A bone scan revealed significant three compartment 
arthritis of both knees.  The examiner opined that this 
arthritis was not related to the cyst during active service.

A February 2000 letter from Dr. Bulacan stated that the 
veteran had complained of chronic right knee pain for several 
years and that he had degenerative joint disease and was 
status post total left knee replacement.

The veteran's residuals of an excision of a cyst of the right 
knee have been assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
Under this Diagnostic Code, scars are rated as to limitation 
of function of part affected.  Pursuant to the rating 
schedule, normal flexion of the knee is contemplated at 140 
degrees and extension at 0 degrees.  38 C.F.R. § 4.71, Plate 
II (1999).

Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation; limitation of flexion to 30 degrees 
warrants a 20 percent evaluation; and flexion limited to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5260 (1999).  Limitation of extension of the 
knee limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; limitation of extension to 20 degrees warrants a 
30 percent evaluation; limitation of extension to 30 degrees 
warrants a 40 percent evaluation; and limitation of extension 
to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (1999).

As aforementioned, when a Diagnostic Code provides for 
compensation based solely upon limitation of motion or upon 
degenerative or traumatic arthritis, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999) must also be considered.  A 
separate rating need not be made for pain but the impact of 
pain must be considered in making a rating decision.  See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  The examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Based upon the medical evidence of record, the Board finds 
that the veteran is entitled to no more than a 10 percent 
evaluation for the residuals of the excision of the cyst of 
his right knee.  The Board acknowledges that the veteran 
suffers from severe degenerative joint disease of both knees.  
However, as to his right knee, all VA examiners of record 
have determined that the arthritis is unrelated to his 
service-connected knee disability.  The most recent VA 
examination found that the veteran had essentially normal 
range of motion of the right knee.  Previous examinations 
showed only a slight limitation of motion.  Therefore, the RO 
accorded the veteran the benefit of the doubt and assigned a 
10 percent disability evaluation for his pain and slight 
impairment due to such pain.

In the alternative, the veteran's right knee disability could 
be evaluated pursuant to Diagnostic Code 5257.  Under this 
Diagnostic Code, slight impairment of the knee is rated at 10 
percent, moderate impairment at 20 percent, and severe 
impairment at 30 percent.  Based upon the evidence of record, 
the Board finds that the veteran's residuals of his right 
knee disability must be characterized as slight.  The Board 
emphasizes that the veteran clearly suffers from 
osteoarthritis of the right knee; however, this may not be 
compensated as a service-connected disability and cannot 
provide the basis for an increased evaluation.  Accordingly, 
the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his lumbar 
back or right knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.

An evaluation in excess of 10 percent for residuals of an 
excision of a popliteal cyst of the right knee is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

